DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of “a correction mechanism” (claim 10), “a delay circuit” (claim 12), “a print media temperature regulator” (claim 13) and “a reciprocating motion motor” (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claims 1-10 and 12 are objected to because of the following informalities:  
Regarding claim 1, the recitation of “method” in line 1 should be recited as --a method--. 
Regarding claim 2, the recitation of “method” in line 1 should be recited as --the method--; the recitations of “a media deformation” in lines 1-2, “a PPS distance” in line 2 and “a PPS distance” in line 3 refer to previously recited features. 
Regarding claim 3, the recitation of “method” in line 1 should be recited as --the method--; the recitations of “a media deformation” in lines 1-2 and “a media deformation” in line 2 refer to previously recited features. 
Regarding claim 4, the recitation of “method” in line 1 should be recited as --the method--; the recitations of “a media deformation” in lines 1-2 and “a media deformation” in line 2 refer to previously recited features. 
Regarding claim 5, the recitation of “method” in line 1 should be recited as --the method--; the recitations of “a media deformation” in lines 1-2 and “a media deformation” in line 2 refer to previously recited features. 
Regarding claim 6, the recitation of “method” in line 1 should be recited as --the method--; the recitations of “a media deformation” in lines 1-2, “a corrective function” in line 2 and “a corrective function” in line 3 refer to previously recited features. 
claim 7, the recitation of “method” in line 1 should be recited as --the method--; the recitation of “a media deformation” in lines 1-2 refers to previously recited feature. 
Regarding claim 8, the recitation of “method” in line 1 should be recited as --the method--; the recitation of “a media deformation” in lines 1-2 refers to previously recited feature. 
Regarding claim 9, the recitation of “method” in line 1 should be recited as --the method--; the recitation of “a media deformation” in lines 1-2 refers to previously recited feature. 
Regarding claim 10, the recitation of “the print media” in line 3 lacks antecedent basis; the recitation of “media deformations” in line 5 should be recited as --the media deformation--. 
Regarding claim 12, the recitation of “a printhead” in line 2 refers to previeously recited feature.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 10-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igarashi (US 2005/0088469 A1).
Igarashi teaches the following claimed limitations:
Regarding claim 1, method of dynamically preventing printing errors caused by a media deformation (ink ejected can be delayed in accordance with the distance from the ink ejection section to the medium to be printed; [0059]; changes in the distance could be due to the thickness of the paper or curvature in the paper; [0006]), comprising: 
measuring a pen to print media space distance, PPS distance (gap sensor 54; FIGs. 6-7; the distance PG from the nozzles to the paper can be detected based on the ratio of the output signals of the light-receiving section; [0142]); 
identifying a media deformation in response to measuring the PPS distance (variation in the distance PG identifies that the medium is not flat and correction is required; FIG. 7);
identifying a corrective function in response to identifying the media deformation (identifying a corrective velocity based on distance PG; FIGs. 10A-10C); and 
performing the corrective function identified (using the corrective velocity when ejecting ink droplets; FIGs. 10A-10C).
Regarding claim 2, measuring the PPS distance comprises measuring the PPS distance while a print job is performed (even if the paper S is bent during printing, the timing of the ejection of ink can be controlled at each nozzle; [0155]-[0156]; FIGs. 7-8).
Regarding claim 3, identifying the media deformation comprises identifying a media thickness variation (changes in the distance could be due to the thickness of the paper or curvature in the paper; [0006]).
claim 4, identifying the media deformation comprises identifying a media bending (changes in the distance could be due to the thickness of the paper or curvature in the paper; [0006]).
Regarding claim 6, identifying a corrective function comprises selecting the corrective function from a list of corrective functions stored in a memory (ASIC 64 controls the printing resolution and the drive waveforms of the head; memory 65 is for reserving a work area and an area for storing the programs for the ASIC 64 and CPU61; [0124]; FIG. 1; information about the relationship between the distance PG and the ratio of the output signals of light receiving section can be stored in memory 65 as a table; [0142]; corrective functions are identified based on thick paper, thin paper and/or bent during printing; [0143]-[0151]).
Regarding claim 7, performing the corrective function comprises adding a delay to a firing pulse of a printhead (it is necessary to delay the timing at which the ink droplets are ejected; [0177]; FIG. 10C).
Regarding claim 10, a device (inkjet printer; FIG. 1; ink ejected can be delayed in accordance with the distance from the ink ejection section to the medium to be printed; [0059]; changes in the distance could be due to the thickness of the paper or curvature in the paper; [0006]), comprising:
a media deformation detector (gap sensor 54; FIGs. 6-7), to measure distance between a printhead and a print media (the distance PG from the nozzles to the paper can be detected based on the ratio of the output signals of the light-receiving section; [0142]) and identify a media deformation (variation in the distance PG identifies that the medium is not flat and correction is required; FIG. 7); 
correction mechanism, to apply correction routines in response to media deformations identified by the media deformation detector (mechanism for identifying a corrective velocity based on distance PG; using the corrective velocity when ejecting ink droplets; FIGs. 10A-10C).
Regarding claim 11, the media deformation detector comprising a distance sensor (gap sensor 54; FIGs. 1, 6-7), a processor (CPU 61; FIG. 1) and a memory (memory 65; FIG. 1), the memory to store media deformation types associated with distance values (ASIC 64 controls the printing resolution and the drive waveforms of the head; memory 65 is for reserving a work area and an area for storing the programs for the ASIC 64 and CPU 61; [0124]; FIG. 1; information about the relationship between the distance PG and the ratio of the output signals of light receiving section can be stored in memory 65 as a table; [0142]; corrective functions are identified based on thick paper, thin paper and/or bent during printing; [0143]-[0151]), the processor to receive distance measurements and compare the received distance measurements with distance values stored in the memory to retrieve a corresponding media deformation (the table indicates the variations and thus the type of deformation quantitatively).
Regarding claim 12, the correction mechanism comprising a delay circuit, to delay a firing sequence of the printhead (it is necessary to delay the timing at which the ink droplets are ejected; [0177]; FIG. 10C).
Regarding claim 15, a printing system (inkjet printer; FIG. 1) comprising: 
a printhead (head 21; FIGs. 1-2);
a print media advancing mechanism (paper feed roller 17A; FIG. 1), to advance print media on a platen (platen 14; FIGs. 1-2); 
PPS sensor (gap sensor 54; FIGs. 1, 6-7), to measure distances between the printhead and the print media (the distance PG from the nozzles to the paper can be detected based on the ratio of the output signals of the light-receiving section; [0142]); 
a controller (CPU 61; FIG. 1) to identify a media deformation in view of the measured distances (variation in the distance PG identifies that the medium is not flat and correction is required; FIG. 7) and control printing parameters to mitigate errors produced by the media deformation (identifying a corrective velocity based on distance PG; using the corrective velocity when ejecting ink droplets; FIGs. 10A-10C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (US 2005/0088469 A1) in view of Verdugo et al. (US 9,545,790 B2).
Igarashi does not teach the following claimed limitations:
Regarding claim 5, identifying the media deformation comprises identifying wrinkles in the media.
Verdugo et al. teach the following claimed limitations:
Further regarding claim 5, identifying the media deformation comprises identifying wrinkles in the media (col. 2, lines 4-9) for the purpose of correcting for wrinkles in print media.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate identifying the media deformation comprises identifying wrinkles in the media, as taught by Verdugo et al., into Igarashi for the purpose of correcting for wrinkles in print media.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (US 2005/0088469 A1) in view of Koganehira (US 2012/0127248 A1).
Igarashi does not teach the following claimed limitations:
Regarding claim 13, the correction mechanism comprising a print media temperature regulator.
Koganehira teaches the following claimed limitations:
Further regarding claim 13, the correction mechanism comprising a print media temperature regulator (a platen heater capable of controlling temperature so as to heat a recording medium; [0259]; the heater being part of the control mechanism for printing 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the correction mechanism comprising a print media temperature regulator, as taught by Koganehira, into Igarashi for the purpose of optimizing printing on the medium.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (US 2005/0088469 A1) in view of Hatada et al. (US 2009/0057997 A1).
Igarashi does not teach the following claimed limitations:
Regarding claim 14, the correction mechanism comprising a reciprocating motion motor to be coupled to a print media advancing mechanism.
Hatada et al. teach the following claimed limitations:
Further regarding claim 14, the correction mechanism comprising a reciprocating motion motor to be coupled to a print media advancing mechanism (in the position control, a printed medium P may be moved back and forth with respect to a target stop position in order to stop the PF motor 31 at the target stop position; [0080]; FIG. 1; the PF motor 31 being part of the control mechanism for correcting for positional errors) for the purpose of positioning the medium at the target position.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the correction mechanism comprising a reciprocating motion motor to be coupled to a print media advancing mechanism, as taught by Hatada et al., into Igarashi for the purpose of positioning the medium at the target position.
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter of claim 8 is the inclusion of method steps of the method of dynamically preventing printing errors caused by a media deformation, as recited in claim 1, that further include performing the corrective function comprises reducing a drying and/or curing temperature of the print media. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 9 is the inclusion of method steps of the method of dynamically preventing printing errors caused by a media deformation, as recited in claim 1, that further include performing the corrective function comprises performing a reciprocating movement of the print media. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




17 October 2021
/KENDRICK X LIU/Examiner, Art Unit 2853    

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853